Citation Nr: 0311950	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for reduced vision, claimed 
as secondary to service-connected residuals of shrapnel wound 
to the right eye.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from July 1943 to December 
1945. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

FINDING OF FACT

In a statement received on April 25, 2003, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal for 
entitlement to service connection for reduced vision, claimed 
as secondary to his residuals of shrapnel wound to the right 
eye.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for 
entitlement to service connection for reduced vision, claimed 
as secondary to residuals of shrapnel wound to the right eye, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal which was filed by the 
appellant personally, without the express written consent of 
the appellant.  38 C.F.R. § 20.204(c) (2002).

The RO certified the issue of entitlement to service 
connection for reduced vision, residuals shrapnel wound to 
the right eye to the Board in May 2003.  However, in a 
written statement from the veteran, received at the RO in 
April 2003, he indicated that he wished to withdraw his 
appeal for entitlement to service connection for reduced 
vision, residuals of shrapnel wound to the right eye.  

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of entitlement to 
service connection for reduced vision, claimed as secondary 
to service-connected residuals of shrapnel wound to the right 
eye.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review an appeal as to that issue, 
and the matter must be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2002).


ORDER

The appeal for entitlement to service connection for reduced 
vision, claimed as secondary to service-connected residuals 
of shrapnel wound to the right eye, is dismissed.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

